DISMISS and Opinion Filed September 1, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00270-CV

                 TYRONE W. ARTERBERRY, Appellant
                                V.
              PROPEL FINANCIAL SERVICES, LLC, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. TX-19-00101

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns
      The clerk’s record in this case is past due. By letters dated April 8, 2020 and

May 8, 2020, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide,

within ten days, (1) verification of payment or arrangements to pay for the clerk’s

record, or (2) written documentation that appellant had been found entitled to

proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant
has not provided the required documentation, nor otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).



                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE


200270F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TYRONE W. ARTERBERRY,                        On Appeal from the 101st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. TX-19-00101.
No. 05-20-00270-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Whitehill and
PROPEL FINANCIAL SERVICES,                   Molberg participating.
LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee PROPEL FINANCIAL SERVICES, LLC
recover its costs of this appeal from appellant TYRONE W. ARTERBERRY.


Judgment entered September 1, 2020




                                       –3–